 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS IS AN EMPLOYMENT AGREEMENT made as of the 20th day of April, 2005 by
and between Mercury Air Group, Inc., a Delaware corproation (“Mercury”) and Kent
Rosenthal. (“Rosenthal”), who resides at 362 Loire Valley Drive, Simi Valley, CA
93065.

     WHEREAS, Mercury and Rosenthal desire to enter into an employment agreement
which will confirm and set forth the terms and conditions of Rosenthal’s
employment with Mercury.

     NOW THEREFORE, in consideration of the premises to this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Mercury and Rosenthal agree as follows:

     1.     Mercury hereby hires and employs Rosenthal, and Rosenthal agrees to
work for Mercury under the following terms hereby agreed upon.

     2.     Rosenthal is hereby engaged to work in the capacity as Chief
Financial Officer. In this capacity, Rosenthal shall be responsible for all
traditional CFO duties including but not limited to accounting, staff and
financial reporting matters, maintaining banking and audit firm relationships,
SEC reporting, working with Mercury Board’s Audit Committee and such others
duties as may be assigned by the Chief Executive Officer (“CEO”) or Board of
Directors, all under the direction and supervision of the CEO. Rosenthal shall
report directly to the CEO of Mercury.

     3.     Rosenthal has entered into service and commenced work hereunder as
of December 13, 2004 and his employment shall continue, unless sooner terminated
pursuant to the terms hereof, until December 12, 2006 (such term of employment
hereinafter referred to as the “Contract Term”).

     4.     Rosenthal agrees that he shall devote sufficient skill, labor and
attention to said employment during the Contract Term in order to promptly and
faithfully do and perform all services pertaining to said position that are or
may hereafter be required of him by Mercury during the Contract Term.

     5.     Mercury agrees as follows:

 

Exhibit “A”



--------------------------------------------------------------------------------



 



     (a) Mercury shall pay Rosenthal a base salary at the rate of $185,000 per
year during each year of the Contract Term, beginning on the date hereof,
payable bi-weekly. The Board of Directors of Mercury (or a duly constituted and
empowered committee thereof) may further increase Rosenthal’s salary at its
discretion. In addition, Rosenthal may participate in applicable Mercury
incentive bonus plans and receive annual bonuses as may be approved by the Board
of Directors of Mercury (or a duly constituted and empowered committee thereof).
Finally, Rosenthal shall on the date of signing receive a sign on bonus in the
amount of $40,000.

     (b) Rosenthal shall receive other incidental benefits of employment that
are provided generally to Mercury’s other senior executive employees, such as
health and welfare insurance, pension plan and four (4) weeks of annual
vacation.

     (c) Rosenthal shall also be reimbursed for all reasonable business expenses
incurred in connection with his employment.

     6.    (a) This Agreement and the employment of Rosenthal hereunder shall
terminate on the first to occur of:

(i) the expiration of the term specified in Paragraph 3 hereof;

(ii) the death or Physical or Mental Disability of Rosenthal as described in
Paragraph (e) hereof; or

(iii) Rosenthal’s termination pursuant to Paragraphs (b)(i) or (b)(ii) hereof.

     (b) The Board of Directors of Mercury may terminate or shall be deemed to
have terminated the employment of Rosenthal at any time:

(i) “with cause”, which is defined herein as Rosenthal’s (1) misappropriation of
corporate funds, fraud, embezzlement or other illegal conduct to the detriment
of Mercury, (2) gross negligence in the execution of his material assigned
duties, (3) refusal or failure, after not less than 5 days written notice that
such refusal or failure would constitute a default hereunder, to carry out any
reasonable and material direction from the CEO given to him in writing,
(4) conviction of a felony, (5) failure to meet the personal/departmental goals
and objectives for Rosenthal as set out in writing from time to time by the CEO
(5) material breach or violation of the terms of this Agreement, which breach or
violation

2



--------------------------------------------------------------------------------



 



shall not have been fully cured (as determined by the Board of Directors acting
in good faith) by Rosenthal within 5 days after receipt of written notice of the
same from the Board of Directors, or (6) Rosenthal’s engagement in drug or
alcohol abuse; or

(ii) “without cause” if they shall determine that it is in the best interests of
Mercury to terminate this Agreement for any reason or no reason at all.

     (c) In the event Rosenthal’s termination is for any reason set out in
Paragraph 6(b)(i) or Paragraph 6(a)(i) above at any time, Rosenthal shall not be
entitled to any termination payments or benefits other than (i) salary and other
accrued benefits earned up to the date of termination.

     (d) Upon a termination of Rosenthal’s employment for any reason set out in
Paragraph 6(a)(ii) or upon a termination pursuant to the provisions of
Paragraph 6(b)(ii) above at any time, Rosenthal shall be entitled to (i) salary
and other accrued benefits earned up to the last day of the month in which
employment was terminated; (ii) and (ii) a lump sum termination payment equal to
the benefits set out in Paragraph 5(a) for the remainder of the Contract Term.
Rosenthal shall also be entitled to the medical, health and insurance-related
benefits as set forth in Paragraph 5(b) hereof prior to and for the remainder of
the Contract Term.

     (e) As used herein, “Physical or Mental Disability” shall mean a serious
illness, accident or any other physical or mental incapacity which prevents
Rosenthal from substantially performing his duties hereunder for a continuous
period of twelve months. The last day of any such twelve (12) month period shall
be Rosenthal’s “Date of Disability”

     (f) All payments to be made in the event of the death of Rosenthal shall be
made to Rosenthal’s surviving spouse, or in the event Rosenthal dies without
leaving a surviving spouse, then to such beneficiary as Rosenthal may designate
in writing to Mercury for that purpose, or if Rosenthal has not so designated,
then to the personal representative of the estate of Rosenthal.

     (g) This Section 6 shall not be deemed a limitation of Rosenthal’s benefits
under any death or disability plan currently in effect.

     7.      Mercury will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Mercury, by agreement in form and substance
satisfactory to Rosenthal, to expressly assume and agree to perform this
Agreement in the same manner

3



--------------------------------------------------------------------------------



 



and to the same extent that Mercury would be required to perform it if no such
succession had taken place. As used in this paragraph, “Employer” shall mean
Mercury Air Group, Inc. and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
paragraph 7, or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

     8.      Rosenthal understands that in the course of his employment with
Mercury, he shall or may be making use of, acquiring, or adding to confidential
information of a special and unique nature and value relating to such matters as
Mercury’s trade secrets, systems, inventions, programs, procedures, manuals,
confidential reports and communications, and lists of customers and clients.
Rosenthal also understands that any information, data and materials received by
Mercury from third-parties in confidence (or subject to nondisclosure or similar
covenants), including but not limited to customers, prospective customers, joint
ventures, parties to cooperative agreements or partners, shall be deemed to be
and shall be confidential information. Rosenthal hereby confirms that he has not
and shall not, except with the express, prior written consent of Mercury, or
except if he is acting as an employee of Mercury solely for the benefit of
Mercury in connection with Mercury’s business and in accordance with Mercury’s
business practices and employee policies, at any time during or following the
term of his employment by Mercury, directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, any of
such information which has been obtained by or disclosed to him as a result of
his employment by Mercury. Further, Rosenthal agrees to be bound by all
nondisclosure or similar covenants between Mercury and any third party.

     9.      Rosenthal further understands that all of the following information
and materials are “Protected Information” belonging to Mercury and shall be kept
strictly confidential, even if not physically marked as such:

a. Applications, operating system, database, communication and other computer
software, whether now or hereafter existing, developed for use on any operating
system, all modifications, enhancements and versions and all options available
with respect thereto, and all future products developed or derived therefrom;

b. Source and object codes, flowcharts, algorithms, coding sheets, routines,
sub-routines, compilers, assemblers, design concepts, and related documentation
and manuals;

c. Products, inventions, production processes, marketing techniques and
arrangements, mailing lists, purchasing information, pricing policies, quoting
procedures, financial information, customer and prospect names and requirements,
employee, customer supplier and distributor data and

4



--------------------------------------------------------------------------------



 



other materials and information relating to Mercury’s business and activities
and the manner in which Mercury does business;

d. Discoveries, concepts and ideas including, without limitation, the nature and
results of research and development activities, processes formulas, inventions,
computer-related equipment or technology, techniques, “know-how”, designs,
drawings, and specifications;

e. Any other materials or information related to the business or activities of
Mercury which are not generally known to others engaged in similar businesses or
activities;

f. All ideas which are derived from or relate to Rosenthal’s access to or
knowledge of any of the above enumerated materials and information; and

g. All information, data and materials received by Mercury from third-parties in
confidence (or subject to nondisclosure or similar covenants), including but not
limited to information, data and materials received by Mercury from customers,
prospective customers, joint ventures, parties to cooperative agreements or
partners.

     10.    At Mercury’s request, or, in the absence of such a request, upon
termination of Rosenthal’s employment with Mercury, Rosenthal agrees to turn
over to Mercury all notes, data tapes, lists, reference items, sketches drawings
memoranda, records, and other materials in any way relating to any financial
data, Protected Information and Inventions and other documents that are in his
possession or control belonging to Mercury or relating to its business.

     11.    Rosenthal represents and warrants that his employment with Mercury
does not and will not breach any agreement or duty which he has to any other
party to keep in confidence any confidential information belonging to others.
Rosenthal will not disclose to Mercury or use in its behalf any confidential
information belonging to others. Except as set forth on any exhibit that is
attached hereto and signed by both parties hereof, Rosenthal does not claim an
ownership interest in any inventions.

     12.    Rosenthal understands that a breach of this Agreement including, but
not limited to, unauthorized copying, assignment, transfer or distribution of
Protected Information and inventions will result in irreparable or immeasurable
damage to Mercury and that Mercury is authorized to seek injunctive relief
against Rosenthal. Rosenthal also consents to the exclusive jurisdiction of any
federal or state court located in Los Angeles, California, as the appropriate
forum for resolution of any dispute arising from this Agreement, including
issuance of an injunction. Rosenthal understands that this provision

5



--------------------------------------------------------------------------------



 



regarding the issuance of an injunction does not limit any remedies at law or
equity otherwise available to Mercury.

     13.      No oral arrangements have been made between the parties hereto and
this Agreement may he amended only in writing signed by both parties.

     14.      The rights and obligations of Mercury under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
Mercury. Rosenthal may not assign his obligations under this Agreement.

     15.      If any provision of this Agreement shall be declared invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall not be affected thereby and shall continue in full force and
effect.

     16.      This Agreement shall be construed in accordance with the laws of
the state of California.

     IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of
the day and year first above written.

          EMPLOYEE:   MERCURY AIR GROUP, INC.
 
       
/s/ Kent Rosenthal
  By:   /s/ Joseph A. Czyzyk
 
       
Kent Rosenthal
 
Title:  
Chief Executive Officer

       
 
       
/s/ Wayne J. Lovett
        Witness        

6